FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROY WARDEN,                                      No. 14-16555

               Plaintiff-Appellant,              D.C. No. 4:11-cv-00460-DCB-
                                                 BPV
 v.

MIKE RANKIN, individually and in his             MEMORANDUM*
official capacity as Tucson City Attorney;
et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Roy Warden appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging various claims in connection with his attempts to

speak in a public park. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion the denial of a motion for leave to amend,

AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 949 (9th Cir.

2006), and we affirm.

      The district court did not abuse its discretion by denying Warden’s motions

for leave to amend his First Amendment claim alleging that he had been denied

entry into a park and threatened with arrest because the record demonstrates that

Warden had unduly delayed the litigation and acted in bad faith, and Warden’s

proposed amendments would prejudice defendants. See id. at 951 (setting forth

factors that a district court may consider in deciding whether to grant motion for

leave to amend); see also De Saracho v. Custom Food Mach., Inc., 206 F.3d 874,

878 (9th Cir. 2000) (“Where the party seeking amendment knows or should know

of the facts upon which the proposed amendment is based but fails to include them

in the original complaint, the motion to amend may be denied.” (citation and

internal quotation marks omitted)).

      Warden waived his right to appeal the magistrate judge’s orders staying a

scheduling conference and discovery because Warden failed to file timely

objections to these orders. See Simpson v. Lear Astronics Corp., 77 F.3d 1170,

1174 (9th Cir. 1996) (“[A] party who fails to file timely objections to a magistrate

judge’s nondispositive order with the district judge to whom the case is assigned


                                          2                                    14-16555
forfeits its right to appellate review of that order.”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including the dismissal of the action. See Padgett v. Wright,

587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Warden’s request for reassignment, set forth in his reply brief, is denied.

       AFFIRMED.




                                             3                                  14-16555